DETAILED ACTION
Status of Application: Claims 1-8 are present for examination at this time.  
Claims 1-4  are allowed.
The claims have been amended to embrace allowable subject matter.
This application is a continuation of serial number 16/264,995.  That 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 7/8/2021 has been considered (the sections in English) by the Examiner and made of record in the application file.
Examiner’s Amendments
An Examiner’s amendment to the record appears below. Since the non-elected claims (5-8) were non-elected without traverse, said claims are cancelled in this Notice of Allowability. per MPEP sections (MPEP § 818.01(a)) And 821.02 by Examiner amendment. 

Claims 5-8 (Cancelled)
                                                       Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claim (1): 
The closest prior art of record “Estimating And Using Relative Head Pose And Camera Field-Of-View” By Sivan US2019/0182415A1 (“Sivan”), “Systems And Methods For Improving LIDAR Output” By Ghosh, US2019/0187253 (“Ghosh”), “High pulse-energy, eye-safe lidar system” by Mayor and Spuler, US7583364B1 (“Mayor”) fails to anticipate or render obvious the present claims.
	While the prior art discloses a system and method whereby a processing circuit measures distance using emitted light and time distance calculations with regard to intensity measurements of that lights the prior does not disclose or render obvious taking multiple measurements and calculating an intensity over time for each pixel before denoising the image.  While Sivan teaches the light intensity methods for measuring distance and it would be obvious to combine that with Ghosh to denoise the captured images, as well as combine those references with Mayor to take the measurements and make the determinations for each pixel, the specific averaging technique for each and every pixel was not anticipated nor an obvious combination with those references.
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642